Citation Nr: 1312118	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for numbness in toes, left foot as secondary to the service-connected disability of posterior malleolus fracture, left ankle, with malunion and post traumatic degenerative changes (left ankle disability).

2.  Entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1994.  

These matters are on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102,5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R.                        §§ 3.102, 3.159,3.326(a) (2012).  In this case, the Board determines that further development is necessary before the merits of the claims may be addressed.

In an April 2013 brief from the Veteran's representative, the representative stated that the record raises the possibility of secondary service connection and asserted that a definitive nexus opinion was never provided.  The Board finds that a February 2008 VA joints examination is inadequate for adjudication purposes.  First, the examiner noted that the Veteran has numbness in his toes and that the numbness might possibly be due to the way he is walking.  No additional information or opinion was provided.  Accordingly, because the examiner's statements lack an adequate rationale to determine whether there is a nexus between the Veteran's current toe numbness and service or whether the toe numbness was caused or aggravated by his service-connected left ankle disability, further development is warranted.   

Second, the examiner also noted that the Veteran had bilateral pes planus and that he could not find a mention of this on the Veteran's service entrance examination.  The examiner then stated that it is possible the pes planus is related to the numbness in the Veteran's toes or to his previous left ankle fracture and subsequent problems.  An more definitive opinion was not provided.  A September 2008 private treatment record noted that the Veteran had bilateral pes planus, and that the left foot pes planus could have been exacerbated by foot/ankle trauma and soft tissue/tendon injury that may have occurred at the time of the injury and which has resulted in some instability of the foot/ankle.  Here, it is unclear what the examiner's opinion is as to the etiology of the pes planus and the examiner has not addressed whether the pes planus was caused or aggravated by the service-connected left ankle disability.  Further, the private treatment record was not considered in the VA examination report, as it was provided at a later date.  For all these reasons, further development on this issue is also warranted.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, the VA examination report did not provide enough information for the Board to adequately consider the Veteran's claims.  Therefore, in compliance with Barr, the Board finds that it is necessary to remand the issues to obtain an examination and opinion that addresses the etiology of the toe numbness and pes planus and addresses the Veteran's claims of secondary service connection. 

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his toe numbness, left foot and bilateral pes planus, and specifically to consider whether or not either or both were caused or aggravated by his service-connected left ankle disability.  The entire claims file must be made available to the VA examiner.  Pertinent documents should be reviewed, including service treatment records, the September 2008 private treatment record, and the February 2008 VA examination report.  The examiner should conduct a complete history and physical and offer an opinion as to the following:

	a)  Diagnose all feet disabilities.

b)  For each disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the disability had onset in service.

c)  For each disability diagnosed, opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's disability was either caused or aggravated by (increased in severity due to) his service-connected left ankle disability.  If the opinion is to the effect that the left ankle disability did not cause, but aggravated, the foot disability, the examiner should identify, to the extent possible, the degree of the foot disability (pathology/impairment) that is due to such aggravation.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed indicated.

2.  The RO should then readjudicate the claims.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



